FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “First Amendment”) is made as
of the 28th day of March, 2012 by and between XZERES WIND CORP., a Nevada
corporation (“Company”), and FRANK GRECO (“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Executive entered into an Employment Agreement
dated as of August 25, 2010 (the “Agreement”); and

 

WHEREAS, the parties desire to amend the Agreement on the terms and conditions
set forth herein.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties, hereto, intending to be legally bound hereby, do hereby
agree as follows:

 

1. Capitalized Terms. All capitalized terms used herein, not otherwise defined
herein, shall have the respective meanings assigned to such terms in the
Agreement.

 

2. Article 3. Article 3 of the Agreement is deleted in its entirety and the
following is substituted therefor:

 

“3. Term. The Executive’s employment hereunder shall commence on the
Commencement Date and shall terminate on August 22, 2017, unless sooner
terminated pursuant to the provisions of Article 8 of this Agreement (“Term of
Employment”).”

 

3. Section 5.3.4. Section 5.3.4 of the Agreement is amended to delete the words
“Provided that the Term of Employment shall be renewed as provided in Section
3.2 hereof,”.

 

4. Sections 5.3.5 and 5.3.6 – The following is added as Sections 5.3.5 and 5.3.6
of the Agreement:

 

“5.3.5 If during the period March 1, 2015 through February 29, 2016 the
Company’s gross operating revenues shall exceed $48,337,629 and the Company’s
net profit, after taxes, shall exceed $6,612,312, the Executive shall be paid a
$314,085 Annual Bonus.

 
 

 

5.3.6           If during the period March 1, 2016 through February 28, 2017 the
Company’s gross operating revenue shall exceed $54,831,071 and its net profit,
after taxes, shall exceed $8,219,368, the Executive shall be paid a $394,020
Annual Bonus.”

 

5. Article 5. The last two paragraphs of Article 5 of the Agreement are amended
to read as follows:

 

“Each Annual Bonus shall be paid within 30 days after the determination of the
gross operating revenues and net profits after taxes (if applicable) for the
applicable period.

 

It is understood that the period March 1st to February 28th is the Company’s
current fiscal year. In the event that the Company changes its fiscal year
(which it shall have the absolute right to do), then the measuring period for
determining the Annual Bonus shall be changed to the Company’s new fiscal year,
and there should be an appropriate adjustment of the required gross operating
revenues, net profits after taxes, and/or Annual Bonus for the first new fiscal
year of the Company.”

 

6. Section 5.4. Section 5.4 of the Agreement is amended to read as follows:

 

“5.4 Determination of Gross Operating Revenues and Net Profits After Taxes. The
Company’s gross operating revenues and net profits after taxes shall be
determined by the Company’s independent auditors, whose decision shall be final
and binding upon the Company and the Executive.”

 

7. Restatement of Agreement. Except as modified hereby, the Agreement shall
remain in full force and effect in accordance with its terms.

 

[SIGNATURES ON NEXT PAGE]



 
 



IN WITNESS WHEREOF, the parties have executed this First Amendment to the
Employment Agreement as of the day and year first above mentioned.

 

XZERES WIND CORP.

 

 

By: /s/ David N. Baker

David N. Baker,

Chairman of the Board

 

 

/s/ Frank Greco

FRANK GRECO, Executive

